Exhibit 10.1

RESTRICTED STOCK AGREEMENT

UNDER THE IBERIABANK CORPORATION

2005 STOCK INCENTIVE PLAN

THIS INCENTIVE AGREEMENT (“Agreement”) is entered into as of
                    , between IBERIABANK Corporation (“IBKC”) and
                     (the “Award Recipient”).

WHEREAS, under the 2005 Stock Incentive Plan (the “Plan”), the Compensation
Committee of the IBKC Board of Directors (the “Committee”) may, among other
things, award shares of common stock of IBKC (the “Common Stock”) in the form of
restricted stock (“Restricted Stock”) to a key employee or Director of IBKC or
one of its subsidiaries (collectively, the “Company”);

NOW, THEREFORE, in consideration of the premises, it is agreed as follows:

1. Conditional Award of Restricted Stock

Pursuant to the terms of the Plan, the Award Recipient is hereby awarded,
subject to the other terms, conditions, and restrictions contained herein,
             shares of Restricted Stock.

2. Award Restrictions

2.1 The shares of Restricted Stock and the right to vote them and to receive
dividends thereon may not be sold, assigned, transferred, exchanged, pledged,
hypothecated or otherwise encumbered until such time as the shares vest and the
restrictions imposed thereon lapse, as provided below.

2.2 The shares of Restricted Stock issued to the Award Recipient shall become
vested and nonforfeitable as to one third (33  1/3%) of the shares upon each of
the three anniversaries of the annual meeting of the Company’s shareholders
following the date of this award; provided that on each vesting date if a
fraction of a share would vest, a whole share shall vest in lieu thereof and on
the last date the number of shares that vest will be the total number of shares
awarded less the total number of shares previously vested; and provided further
that on the applicable vesting date the Award Recipient is in the employ of
IBKC. The period during which the restrictions imposed on the shares of
Restricted Stock by the Plan and this Agreement are in effect is referred to
herein as the “Restricted Period.” During the Restricted Period, the Award
Recipient shall be entitled to all rights of a shareholder of IBKC, including
the right to vote such shares of Restricted Stock and to receive dividends
thereon.

2.3 All restrictions on the Restricted Stock issued to the Award Recipient shall
immediately lapse and the shares shall vest (a) if the Award Recipient dies
while he is employed by the Company, or (b) if the Award Recipient becomes
disabled, which means any physical or mental impairment which qualifies the
Award Recipient for disability benefits under the applicable long-term
disability plan maintained by the Company or, if no such plan applies, which
would qualify such Award Recipient for disability benefits under the Federal
Social Security System. Upon the termination of the Award Recipient’s service to
the Company, for any reason, other than death or disability, the Award Recipient
shall forfeit his or her Restricted Stock. Notwithstanding the foregoing and
subject to the Committee’s discretion, for Award Recipients who
are Directors, any shares granted pursuant to this Award shall become fully



--------------------------------------------------------------------------------

vested upon the Award Recipient’s voluntary termination of service from the
Board or for termination of service from the Board due to ineligibility for
re-election to serve on the Board because of attaining age 70.

3. Stock Certificates

3.1 Certificates representing shares of Restricted Stock shall be registered in
the name of the Award Recipient and deposited with IBKC, together with a stock
power endorsed in blank by the Award Recipient, substantially in the form
attached hereto as Exhibit A. Each such certificate shall bear a legend in
substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it is subject to the terms and conditions (including conditions
of forfeiture) contained in the IBERIABANK Corporation 2005 Stock Incentive Plan
(the “Plan”) and an agreement between the registered owner and IBERIABANK
Corporation thereunder. Copies of the Plan and the agreement are on file and
available for inspection at the principal office of IBERIABANK Corporation.

3.2 Upon the lapse of restrictions on any shares of Restricted Stock issued to
the Award Recipient, IBKC shall cause a stock certificate without a restrictive
legend representing such shares of Restricted Stock to be issued in the name of
the Award Recipient or his nominee within 30 days after the end of the
Restricted Period. Upon receipt of such stock certificate, the Award Recipient
is free to hold or dispose of the shares of Common Stock represented by such
certificate subject to applicable securities laws.

4. Dividends

Any dividends paid on the shares of Restricted Stock granted to the Award
Recipient shall be paid to the Award Recipient as soon as practicable following
the date such dividends are declared and paid to the Company’s shareholders.

5. Withholding Taxes

5.1 IBKC shall have the right to withhold from any payments or stock issuances
under the Plan, or to collect as a condition of payment, any taxes required by
law to be withheld. By signing this Award Agreement, the Award Participant
agrees that he or she is solely responsible for the satisfaction of any taxes
that may arise (including taxes arising under Sections 409A or 4999 of the Code)
and that IBKC shall not have any obligation whatsoever to pay such taxes.

5.2 Award Recipient may, but is not required to, satisfy his or her withholding
tax obligation in whole or in part by electing (the “Election”) to have IBKC
withhold, from the shares he or she otherwise would receive, shares of Common
Stock having a value equal to the minimum amount required to be withheld. The
value of the shares to be withheld shall be based on the Fair Market Value of
the Common Stock on the date that the amount of tax to be withheld shall be
determined (the “Tax Date”). Each Election must be made prior to the Tax Date.
The Committee may disapprove of any Election, may suspend or terminate the right
to make

 

-2-



--------------------------------------------------------------------------------

Elections, or may provide with respect to any Restricted Stock that the right to
make Elections shall not apply to such Restricted Stock.

6. Additional Conditions

Anything in this Agreement to the contrary notwithstanding, if at any time IBKC
further determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any document) of the shares of Common Stock
issued or issuable pursuant hereto is necessary on any securities exchange or
under any federal or state securities or blue sky law, or that the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares of Common Stock
pursuant hereto, or the removal or any restrictions imposed on such shares, such
shares of Common Stock shall not be issued, in whole or in part, or the
restrictions thereon removed, unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to IBKC.

7. No Contract of Employment Intended

Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.

8. Binding Effect

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

9. Inconsistent Provisions

The shares of Restricted Stock covered hereby are subject to the provisions of
the Plan. If any provision of this Agreement conflicts with a provision of the
Plan, the Plan provision shall control.

10. Designation of Beneficiary

The Award Recipient may expressly designate beneficiary to his or her interest
(the “Beneficiary”), if any, to this Agreement by completing and executing a
designation of beneficiary agreement substantially in the form attached to this
Agreement as Exhibit B (the “Designation of Beneficiary”) and delivering an
executed copy of the Designation of Beneficiary to IBKC.

11. Notices

Any notice or communication required or permitted by any provision of this
Agreement to be given to the Award Recipient shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed to the Award Recipient at the last address that the Company had for
the Award Recipient on its records. Each party may, from time to time, by notice
to the other party hereto, specify a new address for delivery of notices
relating to

 

-3-



--------------------------------------------------------------------------------

this Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

12. Modifications

This Agreement may be modified or amended at any time, provided that Award
Recipient must consent in writing to any modification that adversely alters or
impairs any rights or obligations under this Agreement.

13. Headings

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define or limit the
scope or intent of this Agreement or any provision hereof.

14. Severability

Every provision of this Agreement and of the Plan is intended to be severable.
If any term hereof is illegal or invalid for any reason, such illegality or
invalidity shall not affect the validity or legality of the remaining terms of
this Award Agreement.

15. Governing Law

The laws of the State of Louisiana shall govern the validity of this Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto.

16. Counterparts

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

17. Restrictions on Transfer

This Agreement may not be sold, pledged, or otherwise transferred without the
prior written consent of the Committee. Notwithstanding the foregoing, the Award
Recipient may transfer this Agreement (i) by instrument to an inter vivos or
testamentary trust (or other entity) in which each beneficiary is a permissible
gift recipient, as such is set forth in subsection (ii) of this Section 17, or
(ii) by gift to charitable institutions or by gift or transfer for consideration
to any of the following relatives of the Award Recipient (or to an inter vivos
trust, testamentary trust or other entity primarily for the benefit of the
following relatives of the Participant): any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, domestic partner,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships. Any transferee of the Award Recipient’s rights shall succeed and
be subject to all of the terms of this Agreement and the Plan.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

IBERIABANK CORPORATION By:        A duly designated representative of the
Company        Award Recipient

Attest:                                 

 

-5-



--------------------------------------------------------------------------------

Exhibit A

STOCK POWER

PURSUANT TO

IBERIABANK CORPORATION

2005 STOCK INCENTIVE PLAN

 

State of Louisiana    )    ) ss: Parish of
                                                 )

Know all men by these presents that I,                          (name of Award
Recipient), do hereby make, constitute and appoint the members of the
Compensation Committee of the IBERIABANK Corporation Board of Directors, or any
of the them, as appointed by such Board of Directors from time to time, for my
benefit as the recipient of an award under the 2005 Stock Incentive Plan (as
evidenced by the attached Agreement dated as of                     , 200_,
which is incorporated herein by reference), and in my name, place and stead, my
true and lawful attorney-in-fact:

To retain the stock certificates evidencing the Restricted Stock issued to me
pursuant to such Agreement until the termination of the applicable Restricted
Period and the lapse of restrictions under the terms of such Agreement and, for
that purpose, to make, execute and deliver all assignments or other instruments
of transfer deemed necessary or appropriate, to give a receipt or receipts for
the same and generally to do all lawful acts necessary or appropriate to secure
for me the Restricted Stock issued under such Agreement.

 

Dated:                                                               Signature
of Award Recipient



--------------------------------------------------------------------------------

Exhibit B

IBERIABANK CORPORATION

 

--------------------------------------------------------------------------------

Designation of Beneficiary

 

--------------------------------------------------------------------------------

In the event of my death or “Disability” within the meaning of the IBERIABANK
Corporation 2005 Stock Incentive Plan (the “Plan”), I hereby designate the
following person to be my beneficiary for the Award(s) (within the meaning of
the Plan) identified below:

 

  Name of Beneficiary:          Address:                            Social
Security No.:       

This beneficiary designation of mine relates to any and all of my rights under
the following Award or Awards:

 

  ¨ any Award that I have received or ever receive in the future under the Plan.

 

  ¨ the                          Award that I received pursuant to an award
agreement dated                          ,              between me and [Company]
(the “Company”).

I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Award(s) designated above, and shall be effective from the
date this form is delivered to the Company until such date as I revoke this
designation. A revocation shall occur only if I deliver to an executive officer
of the Company either (i) a written revocation of this designation that is
signed by me and notarized, or (ii) a designation of death beneficiary, in the
form set forth herein, that is executed and notarized on a later date.

 

Date:       Your Signature:       Your Name (printed):      

Witness:                                              